IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-135-CV



BOBBY D. HUMPHRIES,

	APPELLANT

vs.



CHEMICAL FINANCIAL CORPORATION,

	APPELLEE


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 93-05306, HONORABLE F. SCOTT McCOWN, JUDGE PRESIDING

 


PER CURIAM
	The parties have filed a joint motion to dismiss this appeal.  The motion is granted. 
Tex. R. App. P. 59(a)(1)(A).
	The appeal is dismissed.


Before Justices Powers, Aboussie and B. A. Smith
Dismissed on Joint Motion
Filed:  September 21, 1994
Do Not Publish